Citation Nr: 1522092	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  13-32 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2. Entitlement to a rating in excess of 20 percent for type 2 diabetes mellitus with bilateral cortical cataracts.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1966 to December 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  In an October 2013 VA Form 9, the Veteran requested a Travel Board hearing.  In April 2014, the case was remanded to schedule the hearing.  In a May 2015 statement, prior to the scheduled hearing, the Veteran withdrew such request.  


FINDING OF FACT

In correspondence dated May 5, 2015, prior to the promulgation of a Board decision on the matters, the Veteran informed VA that he wished to withdraw his appeals seeking service connection for PTSD and a rating in excess of 20 percent for type 2 diabetes mellitus with bilateral cortical cataracts; there is no question of fact or law remaining before the Board in these matters.  


CONCLUSION OF LAW

Regarding the claims seeking service connection for PTSD and a rating in excess of 20 percent for type 2 diabetes mellitus with bilateral cortical cataracts, the criteria for withdrawal of an appeal are met; the Board has no further jurisdiction to consider appeals in these matters.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In correspondence dated May 5, 2015, the Veteran indicated that he wished to withdraw his appeals seeking service connection for PTSD and a rating in excess of 20 percent for type 2 diabetes mellitus with bilateral cortical cataracts.  Hence, there is no allegation of error or fact or law remaining for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider appeals in these matters, and the appeals must be dismissed.  


ORDER

The appeals seeking service connection for PTSD and a rating in excess of 20 percent for type 2 diabetes mellitus with bilateral cortical cataracts are dismissed.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


